Chief Justice.
If the party has not been furnished with a state of the case, he cannot be compelled to argue the rule to shew cause. There is no written rule of the court on this matter, but it is reasonable that the party who is bound to make out a state of the case, should furnish a copy of it to the opposite party.
Ford, J. I think that the rule of practice is well settled. The party obtaining a rule to shew cause, shall make out a copy of the state of the case, which shall be furnished to the opposite party, if he objects, and the parties cannot agree, application is then to be made to the judge who tried the cause, and he will settle the state of the case.